Order entered September 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00315-CV

                               PHYLLIS HOWARD, Appellant

                                               V.

 U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT
    SOLELY AS TRUSTEE ON BEHALF 0F OWS REMIC TRUST 2013-1, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05873-E

                                           ORDER
       This appeal, from the trial court’s order in a forcible detainer action, was filed March 6,

2019. Because a forcible detainer proceeding is intended to quickly resolve a dispute over the

right to possession of real property, appellee has filed a motion urging we set this case for oral

argument “as soon as possible.”

       We DENY the motion. The appeal will be submitted in due course.




                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE